Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 3, 2017

                                      No. 04-17-00061-CV

                                 Carlos Antonio RAYMOND,
                                         Appellants

                                                v.

      Martin Joseph ROY and Pizza Ventrue of San Antonio, LLC d/b/a Papa Johns Pizza,
                                        Appellees

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2015CV00935
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
      On February 27, 2017, in this appeal from a jury trial in a civil suit, Appellant Carlos
Antonio Raymond moved this court to appoint counsel to represent him on appeal.
        A court may appoint counsel for a pro se civil litigant “under exceptional circumstances.”
See Gibson v. Tolbert, 102 S.W.3d 710, 712 (Tex. 2003) (citing Travelers Indem. Co. of Conn. v.
Mayfield, 923 S.W.2d 590, 594 (Tex. 1996)); see also TEX. GOV’T CODE ANN. § 24.016 (West
2004). Exceptional circumstances are “rare and unusual,” and Appellant’s motion presents no
such circumstances. See Gibson, 102 S.W.3d at 713.
       Appellant’s motion for court-appointed appellate counsel is DENIED.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2017.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court